ee ee wae ea

SOUTHERN DISTRIGASE RIDNG-¥CAR311-KMK Document 225 Filed 01/15/20 Page 1 of 16
UNITED STATES OF AMERICA. _... Case Number: S2 06 CR 311-001

Vv.

SHARON KING

MOTION FOR MODIFICATION OF SENTENCE DUE TO FIRST STEP ACT OF 2018 AND SECOND LOOK

INITIATIVE
eR Ae ee 1

COMES NOW, PETITIONER, Sharon King, humbly and respectit i ly g ‘arable , Judge Kenneth M. Karas
modify petitioner's sentence for the remaining time spent in Federal custody: as well as the Fhe Step Act of 2018 and Second

Look Initiative.

  

FACTS TO SUPPORT YOU HONOR'S DISCRETION FOR GRANTING MODIFICATION

Petitioner was re-sentenced by Your Honor on October 24, 2012 for violations of 21:812, 841(A)(1), 841(B)(7)(A), 847(B)(1)
(D}, 846: Conspiracy to Distribute and Possess with Intent to Distribute More Than 5 Kilograms of Cocaine and a Quantity of
Marijuana. 21:812, 844{A)(1), 841(B)(1}(B): Distribution and Possession with Intent to Distribute more than 500 Grams of
Cocaine, 19:924(C)(1}(A)&2: Using and Carrying a Firearm During & in Relation to a Drug Trafficking Crime. Petitioner was
committed to the Bureau of Prisons on December 9, 2008 for a term of imprisonment of 120 months followed by an additional
60 months to run consecutively totaling 180 months. This was petitioner's first offense.

Specifically, Your Honor stated on the record at sentencing that due to my éfforts while | have beer’ Incarcerated, you would.
have gone below the mandatory minimum if you could have (Sentencing Transcript Page 21, lines 2-4). Also, Your Honor stated
that if it were not for the mandatory minimums, you wouldn't not have gons anywhere close-to the sentence that was imposed
(Sentencing Transcript page 22, lines 17-19). . . .

‘Pursuant ta UNITED STATES v. BOOKER, (2005) 543 US 220, 160 L Ed 2d 621, 125 S. Ct, 738, the Supreme Court held
(1) that 18 USCS 3553 (b)(1), which makes the Federal Sentencing Guidelines mandatory, is incompatible with the
requirements of the Sixth Amendment and therefore must be severed and excised from the Sentencing Reform Act of 1984,
and (2) that 18 USCS 3742 (e), which depends upon the Guidelines mandatory nature, also must be severed and excised. This
makes the USSG advisory and allows Your Honor to apply the 3553 (a) factors in a more liberal manner on a case by case

basis.

On December 21, 2018, the First Step Act of 2018 implemented law that expanded the definition of Imprisonment. Pursuant
to section 504 of the First Step Act, Home Confinement has been added as a means to satisfy a term of imprisonment under
section 5F1.1 of the advisory USSG. Pursuant to part {C), Imprisonment of the USSG 5C1.1, Imposition of a Term of
Imprisonment {e) Schedule of Substitute punishments, (3) One day of imprisonment for one day of Home Detention. As long as
the initial sentence conforms with the Guidelines of Imprisonment, within the (advisory) range of the minimum and maximum
term of Incarceration, the Court may use it’s discretion to credit one day of imprisonment for one day of Home Confinement

(detention).

The First Step Act of 2018 has in essence empowered the Court to expand its discretion in subsequently modifying or
lowering a term of incarceration. As stated by the Hon. Judge Gleason, now retired District Judge for the Western District of
New York, the First Step Act of 2018 allows for the District Court Judge(s) to exercise discretion when clrcumstances are
compelling enough to warrant a break when dealing with a non-violent offenders,

Since Petitioners re-sentencing hearing before Your Honor, | have not become discouraged. Your Honor even put on the
record at my sentencing hearing that | have applied myself to every program available and in Your Honors view, that would
have earned me a nonguidelines sentence. Your Honor went on to state that “frankly, | think Ms. King's efforts are the best I've
ever seen and certainly quite exemplary in terms of her efforts to get past this". (Sentencing Transcript pages 21, lines 7-5). In

 

 
PCat, FDIC We SI We TRAPS LA Pt Pa ye Je ene 2 ee ee caer pe wage wee pe mm te tt ere eee ws
evidenced by my ProgheaSRa pO (CeONGbhelVAs sitechyrigniaa? Matijed BilsdLonbeaye 2069, TBimate King
continues to take available and multiple opportunities.“ The Progress Report also has Input from my supervisor stating * | am
here to Inform that she has been a very valuable asset to food service and trains new food service inmaies, (She is) an
excellent cook, performance is outstanding, above average", Since my re-sentencing, where Your Honor took time to note my
accomplishments up to that point (Sentencing Transcripts Page 20, lines 18-25) | have accomplished the following coursework,
Female Etiquette, Art Program, Basic Bank CAT II, Interviewing Skills, Food Management, internet Navigation, Employment
RPP#2, Personal Growth RPP#6, Release Requirements RPP#5, Personal Finance RPP#3, Health and Nutrition RPP#1,
Community Resources 1 & 2, Crochet, Art Program 2, Officlating Rules for Sports, Yoga/Stress Reduction Program, Art
Program 3 & 4, officiating Rules 2, Yoga and Stress Reduction2, Zumba, Intro to Musical Instruments, Run Fit at Camp, Cook
Apprenticeship with U.S. Department of Labor, Baker Apprenticeship with the U.S. Department of Labor, Meat Cutter
Apprenticeship with the U.S. Depariment of Labor, Office Manager Apprenticeship with the U.S Department of Labor, and am
currently the Kitchen Manager at the Danbury facility where | arm housed, | have successfully completed a myriad of
coursework. | participated In each and every class that was offered at the facility. | have been incident free and | have attached

my review to validate that.

sey

Your Honor, | have been in federal prison for more than a decade. My family has suffered from my absence, as { left behind
my three young children when their father, who was also my co-defendant, and | were Incarcerated. My oldest, a son has
struggled with intermittent homelessness and depression. My two daughters are left trying to navigate through life without either
parent, Although my children's Godmother, Kelsha Miles, has been taking care of my children throughout the last decade, she is
a three time breast cancer survivor having undergone a double mastectomy. Recently, she had to undergo another surgery on
December 16, 2019, as the cancer has returned with a fury, unfortunately spreading to her lungs. Their Godmothers mother,
Catherine Miles, is now taking care of the children, but she Is 76 and not as equipped to deal with them unassisted, Yesterday,
January 4, 2019, my daughter Donashia had a manic breakdown, and had to be hospitalized at Four Winds Psychiatric
Hospital, being diagnosed with bi-polar and defiance disorder. | am pleading for some mercy as | have always been strong, but
recently have found.myself extremely overwhelmed. Your Honor also noted that my family circumstances are quite tragic, and
that | have been a model of fortitude in trying to get past this and make myself not only a better person but somebody who is
going to do everything she can to constructively move forward (Sentencing Transcript page 23, lines'1-5). Your Honor goes on .
to.note that if Your Honor was not confined by mandatory minimums, | would have been originally sentenced to 60 months in
total for my role in the crimes | committed(lines 11-14). Your Honor, the return of their mother will ultimately relleve the
caregivers of the stress and burden of caring for my children and possibly save my daughter from self-destructing and being
over medicated. — 7 oO co OO ot oT co

Your Honor, since my incarceration 11 years ago, | have rehabilitated myself and have committed to never making the
decision to break the law of this land again. | feel remorse at the pain [ have cause and am eager to become a productive
member of society again where | can pay back my debt and rebuild my life. Your Honor, please take into consideration that it is
possible for you to modify my sentence, and sentence me to spend the remaining portion of my incarceration on Home
Confinement under the First Step Act of 2018, which would only be converting the remaining 14 months from January 2020 to
November 2020 which is my scheduled home confinement date currently. { am humbly request this rellef after serving over 90%

of my sentence In a correctional facility.

Your Honor | have undergone a transformation. Please weigh my rehabilitation against the perceived retributive benefit to
society of keeping me incarcerated in this facility another year. it was clear from Your sentencing transcript that Your Honor
wanted to find an alternative to such a harsh sentence. The First Step Act has created an alternative to stil have me
imprisoned, and allow Your Honor to modify that form of imprisonment to Home Confinement. Your Honor, | humbly ask for
compassion and mercy, and a second fook at the way my sentence is currently structured,

WHEREFORE, Pelitloner is respectfully and humbly requesting Your Honor will modify petitioners current type of
incarceration from Danbury Woman's Prison Camp fo Home Confinement based on the First Step Act reform. Pro se litigant(s)
pleadings are to be held to a less stringent standard than formal pleadings drafted by lawyers. If the Court artlculates that the
litigant could be entitied to reltef, it should move Ina favorable manner towards the defendant in doing so. HAINES v. KERNER,

30 LED 2D 652, 404 US S.Ct, 519.
Respectfully submitted,

Sharon King, pro se

CERTIFICATE OF SERVICE
| certify that | have served a true and correct copy of the following: MOTION FOR MODIFICATION OF SENTENCE

 

 

 
upon the following adktf28 gf. ORO rife Rien eB uA er GFNEW vor

HONORABLE JUDGE KENNETH M. KARAS

 

HON; CHARLES L-BRICANT JR

 

FEDERAL BLDG & COURTHOUSE
300 QUARROPAS STREET
WHITE PLAINS, NEW YORK 10601-4150

which was hand delivered to prison authorities on (he grounds of the Federal Prison Camp, located in Danbury GT, on this 5th
day of January 2020.

SO SERVED:

  

Litigation is deemed FILED at the time it was delivered to prison authoritfes. HOUSTON v, LACK, 401 L. Ed. 2 5 {1988}.

Th Covanmint Is he (espond ‘ty
this submission 5, [30] 20.

S Ordered.

   

1/21] 2

The Clerk of the Court is directed ta
Mail a copy of this Order to the Plaintig

 

 

 
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 4 of 16 20
Caoikins ag SENTENCE

 

10

LL

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

MS STERNHEIM: I realize it's a narrow window, but I
request. that you impose the absolute minimum,

THE COURT: Okay. Mr. Wible, do you have anything to
say?

MR. WIBLE: No, your Honor.

THE COURT: Ms King, is there anything you'd like to
say before I impose sentence?

THE DEFENDANT: No.

THE COURT: When I read the recommendation, it was
above the mandatoxy Minimum, ten plus five, and what I was
going to say, what I was going to do before I realized that I
think the calculation is wrong, something that's not mentioned
in the presentence report, and maybe because the probation
officer didn't Jnow about it, but it's discussed in Ms King's
letter, you may recall I had a little post-it note when I gave
you the document, but Ms King has, to quote her words, applied
herself to every program that's been available to her and she
lists them in her submission. 40 hour drug program. She's on
the wait list for the 500 hour program. She's done vocational
training, culinary arts, the blueprint reading class,
industrial soldering, positive attitude prerelease class, self
esteem assertive class, parenting, building family and future,
child development, she's earned her GED, and she's completed
three semesters at Ashworth Community College for business
Management, and a cook's apprenticeship from the Department of

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 5 of 16 21

Caoikins ag «SENTENCE

 

gre

10

al

12

13

14

15

16

17

18

19

20

al

22

a3

24

25

 

 

Board and Labor. My view is that all of that would be grounds
for a nonguideline sentence. Even if it was higher; ‘I would
come back down to the mandatory ininimum, and frankly I would go
below the mandatory minimum if I could. I don’t always say
that. But frankly, I think Ms King's efforts are the best I've
ever seen and certainly quite exemplary in terms of her efforts
to get past this.

| Ms King, I hope you'1] keep. it up and I just want that
on the record.

MS STERNHEIM: Thank you.

THE COURT: We've gone through the calculations, but
just so the record is clear, because there are some changes
from the presentence report, because Judge Robinson's finding
could be interpreted to conclude that there was no less than
15, that the offense conduct involved no less than 15 and no
more than in the high 40s kilograms of cocaine, I'm willing to
assume the low end, so 15, That yields a drug equivalency of
3,000 kilograms of maxijuana. There's another kilogram that
gets added plus the 453 grams. What that does is it takes us
into a lower range. So looking at the drug equivalency table,
which by the way is the same whether you use the 2010 or 2011
Manual, but that results in a base offense level of 34, because
the cutoff there is between 3,000 and less than 10,000
kilograms of marijuana. And the only way one gets to a level
36 ia if you get to at least 10,000 kilograms. The only way

SOUTHERN DISTRICT REPORTERS, B.C,
(212) 805-0300

 

 

 

 
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 6 of 16 22
Caoikins ag ; SENTENCE

 

190

Al

a2

13

14

15

16

18

19

20

21

22

23

24

25

 

 

you get to that igs if you get to 49, maybe 49 and a half
kilograms of cocaine. And I'm not willing to interpret high
40s to mean 49 or 49 and a half.

And then I will adopt Judge Robinson's downward
departure under 5H1.5 for employment circumstances and 5H1.6
for family circumstances, which brings the offense level down
even more to 30. There are no other adjustments. And Ms King
is in Criminal History Category I because she has no prior
convictions whatsoever. And as we discussed, what that means
is that the guideline range for Count.1, which is the (b) (1) (A)
conspixacy, is 120 to 121 months. The guideline range for
Count 3, which is the (b) (1) (B) cocaine distribution charge,
the substantive charge is 97 to 121, the guideline range for
Count 4 which is the (b) (1) (D) marijuana charge is sixty
months, and then there's the mandatory consecutive sixty months
in connection with Count 5.

As I said, if I didn't think the mandatory minimuns
applied here, I wouldn't go anywhere near close to the
mandatory minimums. While Ms King's role in this was very
serious, it was nowhere near as substantial as the co-defendant
in this case. There's certainly information in the presentence
report that auggests that Ms King was in a relationship that
led her to make some bad decisions. Again, I don't think she

offers it as an excuse, and I'm not either, but I think it's

important to put all this into context. She has no criminal

SOUTHERN DISTRICT REPORTERS, P.C,
(212) 805-0300

 

 

 
10

11

12

13

14

15

16

i?

18

19

20

21

22

23

a4

25

 

 

Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 7 of 16 23
Caoikins ag | SENTENCE

history. The family circumstances are quite tragic here. And
as I said, Ms King has been really a model of fortitude in
trying to get past this and make herself not only a better
person but somebody who is going to do everything she can to
constructively move forward. And so anything beyond the
mandatory minimum here I think is completely unnecessary.

So therefore, it's the judgment of the Court that in
connection with Count 1, Ms King be sentenced to the custody of
the Attorney General for a period of 120 months which ig the
mandatory minimum. With respect to Count 3, this is the
substantive distribution charge, I'm going to impose a sentence
of sixty months to run concurrent with the sentence in Count 1,
to make the point as to what I would be more inclined to do if
I didn't -have to follow the mandatory minimums. With respect
to Count 4, it would be the same sixty months to run concurrent
with Counts 1 and 3. And then I'm going to impose the
consecutive sixty months in connection with Count 5.

Getting back again to Ms Sternheim's point, I don't
know that I agree with her interpretation that I'm allowed to
take a pass because it seems to me that not sentencing Ms King
again would not be in accord with the Supreme Court's decision
in Abbott. The reason the sentence was as low as it was is
because the mandatory consecutive was not applied. And that
would lead to the vacatur of the sentence. But even if I did
agree that I have discretion, I think it's my view that the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 

 
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 8 of 16 24
Caoikins ag SENTENCE

 

10

11

12

13

14

15

16

17

18

19 ,

20

21

22

23

24

25

|

 

 

 

 

 

exercise of that discretion is that it's appropriate to impose
a mandatory consecutive 5, precisely because of what Abbott
gays. And that's not a statement on mandatory minimums one way
or the other; it's a statement on what the Supreme Court has
said. So that has to be consecutive. So the total sentence is
180 months, but I've already broken down what's consecutive to
what and what's concurrent with what.

In terms of the conditions of supervised release, does
anybody have any problem if I just reimpose what dudge Robinson
imposed? I mean, it seems to me I can't go beyond that anyway,
given. the limited nature of the remand. Unless there's
something you object to in the conditions Judge Robinson
imposed.

MS STERNHEIM: No.

THE COURT: Mr. Wible?

MR. WIBLE: No, your Honor.

THE COURT: I have to, I guess, reimpose the $400 of
special assessments, 100 per count. Was there a forfeiture
order entered in the first go-round?

MR. WIBLE: On the train up here I noticed that Judge
Robinson did orally order forfeiture as part of the sentencing.
I did not go back and confirm whether there was or whether
there wasn't. I apologize for that. If there wasn't, I don't
intend to submit one at this point.

THE COURT: So there's no point.

SOUTHERN DISTRICT REPORTERS, F.C,
{212) 805-0300

 

 

 
_ Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 9 of 16 25
Caoikins ag SENTENCE —

 

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

MR. WIBLE: I think that's right.

THE COURT: Okay. So there's no forfeiture then. I'm
not going to impose a fine because Ms King cannot afford one.
And the conditions of supervised release that were imposed by
Judge Robinson the first time are reimposed. |

Ma King you have a right to appeal the sentence. You
have to file a notice of appeal within 14 days of when the
judgment is entered. |

Are there any open counts that need to be addressed?

MR. WIBLE: There was an underlying indictment. I
think those are already dismissed.

THE COURT: Then they're dismissed again. Anything
else that needs to be done?

MR. WIBLE: I don't believe so, your Honor.

MS STERNHEIM: No,

THE COURT: All right. Ms King, this is a very high
sentence. It's higher than I would have imposed if I didn't
have the mandatory minimums. and I meant what I said about the

work that you've done since you were sentenced the first

go-round, And all I can do is encourage you to keep it up.

Sometimes people in your shoes do these things so they and

their lawyers can say to the judge, look, I'm really trying. I
don't think that's why you did it here. I think you did it for
your kids, for yourself, and that's why you need to keep doing
it. It's really all about you and them going forward. So I do

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 10 of 16
Caoilkins ag SENTENCE

26

 

(oP

en

LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

wish you duck.

Ms Sternheim, as always, thank you. I'll give you
back the order.

MS STERNHEIM: Thank you.

THE COURT: We're adjourned.

Marshals, thank you.

(Record closed)

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 11 of 16

 

 

 
   

PRESCHOOL

61-08 220" street Bayside, NY 11364 Tel: {718)-428-7700

June 5, 2019

Ms. Sharon King

REG# 84532-0564

Danbury Federal Prison Gamp
33 4% Pembroke Road
Danbury, CT 06811

Atin: Ms, Cocho
Camp Counselor ~

 

RE: Employment Offer Letter
Dear Ms. King:

We are pleased to offer you employment at MetroKids Preschool as Head Chef at 61-08 220th Street,
Bayside, New York 11364, In this position, you will repart directly to the school director, Sabrina Kroskl.
You are raquired to report and start your duty at MetroKids Preschool upon your release from Danbury
Prison Camp, and with the permission of the Bronx Community Reentry (Halfway House) Center upon
your arrival at their facility.

Your dutles as Head Chef, salary and vacation compensation will be further discussed with you In person.
Your employment will be subject to a probationary period of three (3) months from the start date of
employment, Confirmation of your employment after probation will be subject to satisfactory
performance. After the probation period, the Employment Offer Letter will be replaced by an Employment
Coniract.

| hope that you find this offer acceptable and we are fcoking forward to working with you.

Sincerely,

aD
Joe Chan La

President of Metrokids Preschool

 
https://s3 .amazo naws.com/edco-production/paperclip/media_assets/a7 90903 9-8a73-41b9-... 11/12/2017

 
 

 

Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 13 of 1@age 1 of |

 

 

hae

ar

    
 

 

 

hitps://c 1 flipagramcdn.com/73df2ebede2aedbe341da7986ac518d1 ~522632cfe49340b0b9.... 11/12/2017

 

 

 
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 14 of 16

 

 

 

 

@ffice of Apprenticesh ip
Certificate of Completion of Apprenticeship

This is to cerlify that
Sharon King
Aas completed” an apprenticeship for Lhe occupation

- Meat Cutter
under the sponsorship of

Danbury, CT

| in accordance with the basic standards of apprenticeship
established by the Secrefary of Labor

 

| :
Dr.B.Belica / Kw
Apprenticeship qoprdinator

 

Aa VAM

January 23, 2019

 

 

Dale Gompleted Tdminsicator, Office of Apprenticeship
Case 7:06-cr-00311-KMK Document 225 Filed 01/15/20 Page 15o0f16 —

 

 

 

tes Hepartme

ited Sta nt of

WW G Labo,
Office of Apprenticeship

Certificate of Completion of Apprenticeship

- This is to certify Lhat

Sharon King

Aas completed. an apprenticeship for fhe occupation

Office Manager/Administrative Services

under the 5p onsorship of

“FCI Danbury, CT

in accordance with the basic standards of apprenticeship
established by the S ecrelary of Labor

Dr. B. Belica/ Pp

 

 

Apprenticeship Cqgrdinator

 

 

October 1, 2019

 

 

 

Ad VAdd

 

 

Date Completed

 

 

Adinidistrator, Office of: Appreaticeshi Wp
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pace 16 of 16

 

 

 

 

 

 

 

 

 

Recreation Staff: R BLANCO

 

 

The FCI Danbury Récreation

 

 

Department Presents This Certificate To:

 

KING, SHARON

In Recognition of Your Completion of The:

ZUMBA

Date: 6/8/19

 

 

 

 

 

 

 
